Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
The amendment filed on April 13, 2021 is acknowledged. Claims 2-7, 11-17, and 20 have been canceled. Claims 1, 8-10, and 18-19 are pending and under examination in the instant office action. 
Applicants' arguments, filed on April 13, 2021, have been fully considered but they are moot in view of new grounds of rejection which are necessitated by the amendments (newly added limitations in claims 1 and 10).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 10 as amended recite “1 µg Fe/kg - 5 mg Fe/kg doses of ferumoxytol in the last line. It is unclear whether the “kg” in the claims refers to the body weight of a subject or the weight of ferumoxytol doses. Thus, it renders the claims indefinite.  For the compact prosecution, it is interpreted to be 1 µg Fe/kg body weight - 5 mg Fe/kg body weight.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

New matter Rejection 
Claims 1, 8-10, and 18-19 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 as amended recites “the effective amount comprises administering one or more 1 µg Fe/kg - 5 mg Fe/kg doses of ferumoxytol” in the last line. However, the original 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 (a) to § 608.04(c). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turkbey et al. (American Journal of Roentgenology. July 2015; 205: 64-69). 
Turkbey et al. discloses a phase I dosing study of ferumoxytol in patients with prostate cancer (solid cancer) (title and abstract). Turkbey et al. further discloses administering 4 mg/kg dose of ferumoxytol to patients with prostate cancer (solid cancer) (abstract and p65, middle column, para 2, and Tables 1-4). 
While Turkbey et al. is silent about that the amount is sufficient to decrease at least one of survival of cancer cells in the subject and tumor volume in the subject, Turkbey et al. teaches In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). Furthermore, it is generally well settled in the courts that a mechanistic property of a chemical compound, or combination of chemical compounds, when administered under identical conditions, is necessarily present, despite the fact that such a property may not have been readily apparent to, or recognized by, one of ordinary skill in the art.
		As such, the instant claims are anticipated by Turkbey et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 8-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0344003 (hereafter, Daldrup-Link) in view of US 6485755 (hereafter, Marvin).        
DALDRUP-LINK teaches a method for treating a tumor comprising administering in vivo and to cancer cells of said tumor an effective dose of superparamagnetic iron oxide nanoparticles wherein said superparamagnetic iron oxide nanoparticles comprise ferumoxytol and said effective dose comprises: (i) 1-50 mg Fe/kg body weight or (ii) 1-10 mg Fe/ml of an administered iron product concentration (abstract, [0007], [0008], and claim 1-3). DALDRUP-LINK further teaches Ferumoxytol (Feraheme, AMAG Pharmaceuticals Inc.) is an ultrasmall superparamagnetic iron oxide nanoparticle compounds (USPIO) recently FDA approved for intravenous treatment and has an iron oxide core and a carboxydextran coating ([0032] and [0033]).
DALDRUP-LINK discloses that co-injection of ultrasmall superparamagnetic iron oxide nanoparticles (USPIO) such as ferumoxytol (10 mg Fe/kg) with MMTV PyMT cancer cells (mammary tumors) lead to significant inhibition of tumor growth when compared to tumor cells that were not exposed to iron oxides and tumors derived from co-implantation of MMTV-PyMT cells and USPIO showed an average reduction of tumor volumes by 38-60% compared to control tumors that were not exposed to USPIO ([0035], [0041], [0019] and FIGS. 2-4). The ferumoxytol composition is not loaded with an active agent as claimed.
DALDRUP-LINK also teaches that the local administration of superparamagnetic iron oxide nanoparticles into (early stage) cancers which would attract reticuloendothelial macrophages, induces an M1 polarization, leads to secretion of pro-inflammatory cytokines, promotes cancer cell death and thereby, inhibits overall tumor growth ([0030] and FIGS. 2-4). DALDRUP-LINK further teaches that this indirect therapeutic effect of superparamagnetic iron 
DALDRUP-LINK does not disclose a specific embodiment of administering the specific amount which falls within the newly added amount range.  Also, it does not specifically teach treating leukemia.
Marvin discloses a method of treating cancer by administering metal oxide including iron oxide (column 6, lines 29-33) wherein the cancer include at least one of colon cancer, lung cancer, throat cancer, breast cancer, kidney cancer, pancreatic cancer, bladder cancer, prostate cancer, uterine cancer, brain cancer, liver cancer, skin cancer, testicular cancer, stomach cancer, adrenal gland cancer, cancer of the ovaries, thyroid cancer, bronchial cancer, trachea cancer, eye cancer, bone cancer, cervical cancer, oral cavity cancer, soft tissue cancer, pituitary gland cancer, myeloma, rectal cancer, esophageal cancer, leukemia, lymphoma. Marvin further discloses treatment of leukemia such as a human chronic myelogenous leukemia (col 28, line 50-col 29, 
It would have been prima obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the iron oxide nanoparticles such as ferumoxytol for treating various types of cancer including leukemia such as chronic myelogenous leukemia because DALDRUP-LINK already teaches that the iron oxide nanoparticles such as ferumoxytol are effective for treating cancers by attracting reticuloendothelial macrophages, leading to secretion of pro-inflammatory cytokines, promoting cancer cell death and thereby, inhibiting overall tumor growth. Also, it was known in the art that various cancers including leukemia such as chronic myelogenous leukemia could be treatable with metal oxides such as iron oxide as evidenced by Marvin. Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation that ferumoxytol would be similarly effective for treating various cancers including leukemia and its subtypes via the same action mechanism while having advantage over local administration of chemotherapies due to the lack of concomitant local tissue toxicity as taught by DALDRUP-LINK in the absence of evidence to the contrary.  
As to the effective amount range, DALDRUP-LINK discloses the range overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Also, it would have been prima obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose amount depending on the particular cancer being treated, .
	

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611